GRAVES, J.
Action to determine title and partition certain real estate in - St. Charles County, at one time the commons of the City of St. Charles, Missouri.
In the petition plaintiff alleges that he and Anton G. Gees owned in equal parts a 999-year lease on the property, and that defendant Hagemeier and Gees claim interest in such real estate adverse to him. The second count is the ordinary one in partition. The leasehold is alleged to have begun July 1, 1838.
By answer defendant Gees avers that defendant, Hagemeier is his tenant, and has no further interest therein: that he is the owner in fee thereof, and that there is no valid lease on the premises commencing July 1, 1838. The answer then thus proceeds for a space:
“And defendants state that if there ever was a lease upon said premises, or what purported to be a lease for 999 years, it was a -lease purporting to have been made by the trustees of the Town of St. Charles, *563County of St. Charles, State of Missouri, dated (as stated in said petition), and that the date and delivery .of such instruments was upon Sunday, for which reason said instrument was void, as a lease, for 999 years; and that, at the time, the Town of St. Charles and its trustees did not have any authority from the Legislature of this State to make any lease whatever; that the only authority they then had was to sell the fee of said land and to give the owner of any lease, then existing, peremptory right and priority in the purchase of said real estate, in fee; that these defendants are informed and believe, that on Sunday, July 1, 1838, one Alexander T. Douglas, purported to he the clerk of the trustees of the Village of said St. Charles or clerk of the Town of St. Charles, made a certain writing, in the nature of a lease, to one James Lindsay, which purported to he for a term of 999 years, which paper was afterwards, on the 25th day of May, 1853, improperly spread upon the records of said county, and is a cloud for the title of the defendant, Anton G. Gees; that said lease purports to be of Commons then belonging to the inhabitants of the Town of St. Charles; that at the time of the execution of said lease, the Legislature of the State of Missouri had not authorized the making of the same; that the tile to said Commons, including the premises described in the petition, was originally derived from the King of Spain; and the right, title and interest (being title in fee) was acquired by the Government of the United States; that the equitable title to such real estate was conveyed from the Government of the United States, subject to the private grants made by the said king which over-lapped said territory, to the inhabitants of said Town of St. Charles, by an act of Congress, approved June 13 A. D. 1812; and that afterwards the legal title to said premises was conveyed to said inhabitants of said St. Charles, by an act of Congress of the United States, approved January 27 A. D. 1831, which act of Congress provided, among other things, that the title should so vest, to be sold *564or disposed of, or regulated, in such manner as might be directed by the Legislature of the State of Missouri; that pursuant to said acts of Congress, the Legislature of this State did not provide for the leasing of said property, but did provide for the sale of said property, by an act of the Legislature of this State approved December 28 A. D. 1832, and by subsequent acts; that in and by said act of the Legislature, it was provided that:
“ ‘Sec. 1. The trustees of the Town of St. Charles be, and they are hereby authorized, to sell in fee simple forever, all, or any part, of the town lots, out lots, com-monfield lots, or Commons, belonging to said town. The said trustees shall, by ordinance, fix upon such time, place, terms and manner of sale, as they shall consider most advantageous to the town.
‘ ‘ ‘ Sec. 2. The said board of trustees be, and they are hereby authorized, to execute deed in fee simple, to any person who may have leased any part of the town lots, out lots, commonfield lots or Commons for the part by him leased; providing the person holding such lease shall-first pay the amount at which his part of the land is estimated in his said leasq and surrender the lease to the corporation of said town.
<£ ‘Sec. 3. The said board of trustees, whenever they sell, or convey any part of said lots or Commons shall execute to the purchaser a deed, with Special Warranty against the claims of the said town, and all persons claiming under it; which deed shall run in the name of “the inhabitants of the Town of St. Charles,’’ shall be signed and acknowledged by the president of the board of trustees of said town, and shall be effectual to convey to the purchaser, all legal and equitable claim which accrued to the inhabitants of said town, by grant from the Spanish government, or the several acts of Congress, confirming title to said lands.’
“That the plaintiff is neither the purchaser, the creditor, nor an heir, capable of inheriting any interest in said lease or leasehold estate; and that the right *565under which he asserts his claim to a half interest in said leasehold, is dark in his petition, so dark that these defendants are. nnahle to ascertain from the petition in what manner or from whom he claims to derive title; that said petition does not in any of the counts thereof, or in all of the counts thereof, taken as a whole, state facts constituting a cause of action in favor of the plaintiff.”
Then follows a plea of the several Statutes of Limitations. It is then further averred that the alleged and purported lease was surrendered. by the then claimants thereof to the City of St. Charles on May 6, 1871, since which time there has never been even a purported lease. That Nathaniel Reid and Isabella Reid (who were the claimants of said lease and'who surrendered it) purchased the property from the City of St. Charles as they had the .right to do; that they borrowed $6000 on the property; that their mortgage or deed of trust was foreclosed, and at the sale John Rankin bought the lands; that by ejectment suit Rankin recovered the possession of the land, and that this defendant Anton Gees, by mesne conveyances, acquired the Rankin title. The answer then further proceeds:
“That no right, title or interest remained in said Nathaniel Reid or Isabella Reid, in and to any part of the real estate described in the petition, at any time after the recovery from them in said action of ejectment; that no heir of either of them has, or can claim, any interest in or to said real estate, or said leasehold; and that the .plaintiff has no inheritable blood, from either said Nathaniel Reid or Isabella Reid, or James Lindsay, Sr.; that sáid James Lindsay, Sr., by an instrument, dated the 5th day of April A. D. 1848, conveyed said' real estate (that is to say, his leasehold interest and said lease), one-half to Nathaniel Reid and one-half to Isabella Reid; and afterwards, it being supposed that there was a defect in the conveyance to said Isabella Reid, said James Lindsay, on the second day of February A. D. 1849, executed his further deed, *566by which, he granted one-half interest in said lease 'to said Isabella Reid, the language of the grant being: ‘I have this day, granted, bargained and sold, and by these presents do bargain, grant and sell, unto her, the said Isabella Reid and to her heirs and assigns forever, the one undivided half part of the following lots of parcels of ground situated in St. Charles County, State aforesaid, on the Commons attached to and belonging to the Town of St. Charles, in said county, being the same land leased to me by the Board of Trustees of said Town of St. Charles, by lease dated the 1st day of July, A. D. 1838, for the term of 999 years, from and. after that date, and designated* on the plat of Evans Survey of block number 4 of said Commons, as lots 1, 2, 3, 9, an*d 10’ (the boundary being here omitted for the sake of brevity); that at the time of making of said deeds the said Isabella Reid was still living and so continued to live until the 24th day of April, A. D. 1914; and that, at the time said undivided half interest in said leasehold was so vested in the said Isabella Reid, this plaintiff had no existence whatever; and that she, the said Isabella Reid, had no heirs whatever; and the said James Lindsay, Sr., was also living, though he died many years ago; that at the time he made these grants, he had no heirs, for the reason that he was living; and that by virtue of said conveyance, said Nataniel Reid and Isabella Reid, each, became the absolute owner of an undivided half of said lease and leasehold interest, which interest was attached to the reversion held and owned by the said City of St. Charles; and afterwards, when said City of St. Charles conveyed its reversion-ary interests to said Nathaniel Reid and Isabella Reid, as stated aforesaid, said lease became, and. was, as a matter of law, absorbed in the higher and larger estates and the lease thereby ceased to exist; and they held said real estate, in fee, stripped of said lease, by reason of the premises; and having fully answered, defendants pray they may be discharged.”
The reply was a general denial.
*567No question was raised as to the numerous defenses contained in the single count of the answer, which answer is extremely verbose, and covers both counts of the petition.
Finding and judgment for the defendant, and the plaintiff has appealed.
lease I. I think this case can he determined upon one or two questions which go to the vitals of the case. Plaintiff claims a half interest in an alleged 999-year lease averred to have been made between the town authorities with one James Lindsay. He claims as a belated adopted "son of- Isabella (Lindsay) Reid, who was the daughter of James Lindsay. We say belated adopted son, because he was not adopted until he had reached the age of 45 years, and the adopting parent had reached the age of about 70 years. The husband, Mr. Reid, was dead, and the wife Isabella Reid (at an advanced age) did the adopting. Nor was this long before the institution of the present suit. But for the views which we have, a discussion of this adoption, or other adoptions hinted at in the briefs, would he aside the question.
The alleged 999-year lease under which the plaintiff claims, is as follows:
“This Indenture, Made and concluded this 1st day of July, 1838, between Ludwig E. Powell (and others), trustees of the Town of St. Charles, and their successors in office, of the first part, and James Lindsay? Sr. of the second part, Witnesseth:
“The parties of the first part, for and in consideration of the sum of $6'.53f, having by the said party of the second part before the sealing and delivery of these presents been paid in to the treasury of the corporation of the Town of St. Charles, receipt of which is hereby acknowledged, have granted, bargained, leased and to farm let, and by these presents do grant, bargain, lease and to farm let unto James Lindsay, Sr., his heirs and assigns, five certain lots [then follows a *568description of the lots] for the term of 999 years and then to he renewed upon payment of half of the aforesaid amount, which said sum of $6.53§ said James Lindsay, Sr., or his assigns shall continue paying therefor during the continuance of this lease, etc., over and above all 'taxes, etc.
“To have and to hold said lots to the only proper use of the said James Lindsay, Sr., his heirs and assigns for' and during the full end and term of 999 years next ensuing . . . “The aforesaid sunn for which the above lot is leased is four per cent per annum upon the estimated value of said lot as fixed by the Board of Trustees. .
“In witness whereof, by order of the Board of Trustees, the clerk has hereunto signed his name and affixed the seal of the aforesaid corporation.
“Alex T. Douglas,
“Clerk.”
It should be noted that there is not a word in this paper purporting to come from Lindsay the grantee therein. He does not sign it. There is no agreement upon his part to assume the payment of the rent charged therein named. In fact there is not only an absence of his signature, but an absence of any words in the lease which would make an obligation on his part to do and perform any of-the things which would be required of a lessee. The very language lacks in mutuality of obligations. It indicates the payment of one year’s rental, and further indicates that farm lands were under consideration. There is, however, a total absence of a promise by Lindsay to do more toward the payment of rent. In other words, there is an utter absence of mutuality in this purported lease. But beyond this we had a statute in Missouri, at that time, which covered the situation. It is now Section 2781, Revised Statutes 1909, and reads:
“All leases, estates, interests of freehold or term of years, or any uncertain interest of, in, to or out of any messuages, lands, tenements or hereditaments, made or *569created by livery and seizin only, or by parol, and not pnt in writing and signed by the parties so making or creating the same or tbeir agents lawfully authorized by writing, shall have the force and effect of leases or estates at will only, and shall not, either in law or equity, be deemed or taken to have any other or greater force.”
Under this statute cases of different kinds have been before the courts of this State. In some cases we have an instrument signed by the proposed lessor and not by the lessee (as here), and in others we have an instrument signed by the lessee and not by the lessor. In both classes the courts hold that there has not been a compliance with the statute, and as a consequence no creation of an estate for a fixed term longer than a year. [Clemens v. Bloomfield, 19 Mo. 118; Combs v. Midland Transfer Co., 58 Mo. App. 112; Versteeg v. Longo Fruit Co., 158 Mo. App. l. c. 131; Welsh v. Fred Heim Brewing Co., 47 Mo. App. 608; Vallé v. Kramer, 4 Mo. App. 570.]
So that we conclude that the alleged lease is not only void for. want of mutuality, apparent upon the face, but void under the statute supra, which requires the signature of the lessee. When we say void we mean ineffective in the creation of a right to hold the premises for the long fixed period of 999 years. If Lindsay, the original alleged lessee, did not acquire an estate for a term of years, his grantee (which includes the party through whom the plaintiff claims) could not acquire one by any conveyance from Lindsay. This is elemental. The alleged title of plaintiff is dependent upon this original lease. With it out of the way, he has no standing. It must fall for the two reasons assigned, supra, unless saved by another point urged, which point we take next.
Execution in Duplicate. II. It is urged that the ordinance of the city authorized the signing of such lease in duplicate parts. By this we mean, that the ordinance authorized the city authorities to sign one copy, and the lessee sign another, and that the two should constitute the lease. Had this been done, and *570had the evidence in this case so shown, there would he less question of a lease, so far as the points made in paragraph one is concerned. There might remain the question of mutuality of promises but none as to signature under the statute.
However the trouble here is that there is no proof that Lindsay ever signed a duplicate. So far as the record shows he might have been content with possession and a tenancy at will, or from year to year. It devolved upon plaintiff to show a lease for a term. He plants himself upon this in his petition, but fails to show that Lindsay ever executed and delivered his copy of the contract.
For this gap in the evidence we are asked to presume that Lindsay did execute the duplicate contemplated by the ordinance. This we cannot do. It goes to the very vitals of plaintiff’s case. We may presume that the officers of the city complied with the law, but that does not reach it. The signing of the lease was for the'independent action of Lindsay. We might presume that the clerk prepared two copies of the lease (one to be signed by him as the city authority, and one to be signed by Lindsay), but this is as far as the presumption of duty well performed upon the part of the city official will go. The act of signing the copy by Lindsay was a matter for Lindsay to determine. It was he, who would complete the contract by his signature. No presumption as to rightful official conduct will show that he obligated himself under this contract.. We can’t show that individuals have signed given contracts by. a presumption of right action. This, because it is up to individual determination whether or not they want to be bound by such contract.
It is up to plaintiff in this case to show a valid 999-year lease. This was not shown by the document he introduced. He had to go further and show that Lindsay executed it, and that there was mutuality in the contract. There is no legal presumption that Lindsay executed the contract of lease, by signing a *571duplicate copy thereof, even if we could hold that there would be mutuality in the agreement when so signed. This absence of proof is fatal to the alleged lease.
Other interesting questions discussed in the briefs become immaterial. The judgment nisi is for the right parties and should be, and is, affirmed.
All concur; BOND, J., in result.